63 N.Y.2d 817 (1984)
Jules M. Fields, Respondent,
v.
Board of Higher Education of the City of New York et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued September 13, 1984.
Decided October 9, 1984.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Edward F. X. Hart and Leonard Koerner of counsel), for appellants.
Cheryl R. Eisberg, Harry H. Lipsig, Emilio Nunez and Pamela Anagnos Liapakis for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, and question certified answered in the affirmative for reasons stated in the opinion by Justice Fritz W. Alexander at the Appellate Division (94 AD2d 202).